Citation Nr: 0834429	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.	Entitlement to service connection for a bilateral foot 
disorder, to include calluses, hammertoes of the 5th toe, 
and inflammation of the feet.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1997 to 
November 1998 and from February 2003 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which, in relevant part, denied service connection for 
hypertension, GERD and a bilateral foot disorder.  The RO 
issued a notice of the decision in September 2005, and the 
veteran timely filed a Notice of Disagreement (NOD) in March 
2006.  Subsequently, in March 2007 the RO provided a 
Statement of the Case (SOC), and thereafter, in April 2007, 
the veteran timely filed a substantive appeal.

The veteran requested a videoconference hearing on these 
matters, which was held in February 2008 where the veteran 
and his spouse presented as witnesses before the undersigned 
veterans law judge.  A transcript of the hearing is of 
record.

The veteran also submitted additional evidence to support his 
claims in February 2008 along with a waiver of RO 
consideration of this evidence in the first instance.  
38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
In his August 1997 Report of Medical Examination for 
Enlistment the veteran received a normal clinical evaluation 
of the G-U system, feet and the heart.  He received an 
abnormal assessment of the skin, lymphatics system, with the 
examiner noting that the veteran had fungus by his toe nails.  
At this time, the veteran had blood pressure readings of 
150/79, 142/83, 139/87, 144/83 and 128/84.  The clinician 
noted that the veteran had no history of high blood pressure.  
In the veteran's accompanying Report of Medical History, he 
did not indicate that he had experienced high blood pressure, 
foot trouble or frequent indigestion.

As of November 1997 the veteran's blood pressure was 138/68.  

A January 1998 service medical record notes that the veteran 
had blood pressure of 132/70.  He complained of having 
painful corns on both feet.  The examiner diagnosed him with 
corns and instructed the veteran to have limited duty for 
three days.  As of March 1998 and April 1998 the veteran had 
blood pressure of 118/78 and 128/78 respectively.  Also in 
March 1998, the veteran complained of nausea and some 
belching in addition to discomfort in the epigastric 
periumbilical area.    

In May 1998, the veteran's blood pressure was 130/82.  At 
this time, the examiner noted that the veteran had ingrown 
toe nails.  In October 1998 the veteran's blood pressure was 
108/80.  

April 1999, May 2000, May 2001 and May 2002 Annual 
Certificates of Physical Condition note that the veteran had 
blood pressure of 144/86, 144/80, 170/89 and 174/112 
respectively.  

June 2002 and July 2002 private medical notes by Dr. D.Y. 
indicate that the veteran had "chronic GERD," which he had 
had for years.  He continued to use Aciphex to treat this 
disorder.  

In his July 2002 Report of Medical Examination for Retention 
the veteran again received a normal clinical evaluation of 
the heart and feet.  At this time he had blood pressure 
reading of 152/92 and 130/80.  In his companion Report of 
Medical History the veteran noted that he had no foot 
trouble, but stated that he did experience frequent 
indigestion or heartburn.  The clinician noted that the 
veteran had "reflux" for which he took Aciphex.  

In a May 2003 Post-Deployment questionnaire, the veteran 
indicated that he did not have frequent indigestion.  He also 
noted that his health had essentially remained the same 
during his deployment.  

In July 2003 the veteran's blood pressure was 112/78.  At 
this time he also had foot fungus on the bilateral great 
toes. 

In August 2003 and September 2003 the veteran had blood 
pressure readings of 132/100, 162/98, 122/88 and 131/89.  He 
took Aciphex and Lamisil, and in September 2003 he also 
complained of having painful hammertoes.  This pain 
apparently had arisen from wearing his boots.  After 
performing a physical examination, the clinician assessed the 
veteran as having hammer digits of the 5th toes bilaterally.  
The examiner also directed that the veteran use wide boots.           

In August 2005 the veteran underwent VA examinations of the 
ears, knees, wrists and foot fungus.

Dr. D.Y.'s January 2005 private medical record conveys that 
the veteran wanted to start Aciphex again, which he had 
stopped using for about one year, as his GERD symptoms had 
returned.  Dr. D.Y. confirmed his diagnosis of GERD at this 
time.    

Private medical records by Dr. T.M. dated September 2005 
reflect that the veteran had hypertension, with blood 
pressure readings of 150/110 and 110/84.

A February 2006 private medical record by Dr. M.L. diagnoses 
the veteran with hammertoes of both 5th toes.  

As reflected in a May 2006 private medical records by Dr. 
T.M., the veteran had a diagnosis of GERD for which he used 
Aciphex.  He complained of blood pressure problems, and 
exhibited a blood pressure reading of 150/110 and, then, a 
few weeks later, a lowered blood pressure of 114/90.  

At his February 2008 videoconference hearing the veteran 
testified that he was put on medication for hypertension 
during his separate periods of active service in 1997 and 
2003.  Hearing Transcript at 3-4, 11.  The veteran also 
conveyed that he received VA and private treatment for 
hypertension post-service, to include taking medication 
prescribed by a Dr. M.  Hearing Transcript at 4-5, 12.  He 
noted that he did not have hypertension prior to entering 
active service.  Hearing Transcript at 12.  

In terms of his GERD or acid reflux, the veteran noted that 
he did have this problem during his active service, when he 
started using Aciphex to treat the upper gastroesophageal 
symptoms.  Hearing Transcript at 5.  He also stated that his 
private physician, Dr. Y., prescribed Nexium but he has 
continued to suffer from this disorder since service.  
Hearing Transcript at 6, 13, 14.  

As for his bilateral foot disorder, the veteran stated that 
his little toes were deformed, which physicians had told him 
occurred because he used narrow shoes at some point.  Hearing 
Transcript at 7, 16.  The veteran recalled that during boot 
camp, he had used ill-fitting, narrow boots, which had caused 
pain and calluses.  Hearing Transcript at 7-8.  He used 
special shoes currently, and the veteran's wife indicated 
that the veteran had painful and sensitive feet.  Hearing 
Transcript at 9.  He testified that he had no foot problems 
of this nature prior to his active service.  Hearing 
Transcript at 14.       

b. Discussion
With respect to the veteran's claim for service connection 
for hypertension, the Board notes that his August 1997 Report 
of Medical Examination for Enlistment records five blood 
pressure readings, three of which had borderline high 
systolic readings, but no diagnosis of hypertension was 
recorded during service.  The Board further notes that the 
veteran received a diagnosis of hypertension in September 
2005, after both periods of his active service, and he has 
claimed that his  hypertension is causally related to his 
periods of active service.  Under these circumstances, the 
Board finds that there is a duty to provide an examination 
that includes an opinion addressing the questions of 
approximate onset date and etiology of the veteran's 
hypertension.           

Turning to the veteran's claim for service connection for 
GERD, the Board also determines that further development of 
the record must occur.  In particular, during the veteran's 
first period of active service in March 1998 he complained of 
belching and epigastric discomfort, but was not diagnosed 
with GERD or reflux at that time.  Instead, private medical 
records indicate that he was diagnosed with having chronic 
GERD "for years" in 2002, after his 1997 to 1998 period of 
active service.  The March 1998 service record, however, 
raises the possibility that this discomfort and the veteran's 
subsequent diagnosis of GERD may be causally related, in 
which case, he must be afforded a VA examination.  
Alternatively, the veteran's 2002 diagnosis of GERD, prior to 
his second period of active service from February 2003 
through September 2003, as well as the clinician's notation 
that he had "reflux" for which he took Aciphex on the July 
2002 Report of Medical Examination for Retention, raises the 
issue of whether this latter period of service aggravated the 
veteran's pre-service, pre-existing disorder.  Again, the 
veteran must be afforded a VA examination so that a medical 
professional can make such determinations.           

Finally, with respect to the veteran's claim for service 
connection for a bilateral foot disorder manifested by 
calluses and hammertoe deformities of the 5th toes, the Board 
likewise determines that additional development must occur.  
Specifically, during his first period of active service, in 
January 1998, a service medical record indicates that he 
complained of corns on the feet, and in May 1998, a clinician 
noted that he had ingrown toenails.  Additionally, after 
having received a normal clinical evaluation of the feet in 
2002, during the veteran's second period of active service, 
in August 2003 and September 2003, a clinician noted that he 
had hammertoes of the digits of the 5th toes bilaterally.  
Such evidence, in the Board's view, raises the possibility 
that the currently diagnosed hammertoes could be causally 
related to either period of active service.  Therefore, VA 
must provide the veteran a VA foot examination to fully and 
fairly adjudicate this claim.          

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran must be afforded VA 
medical examinations for the purpose of 
determining the likely etiology of his 
hypertension, GERD, and bilateral foot 
disorder (to include as manifested by 
calluses and hammertoes), and whether 
such disorders were caused or aggravated 
by the veteran's periods of active 
service from November 1997 through 
November 1998 or from February 2003 
through September 2003.  The examiner(s) 
should review relevant portions of the 
claims file, to include pertinent service 
medical records from 1997 to 1998 and 
from February 2003 through September 
2003, and indicate as such in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician(s) is requested to answer the 
following questions:

(a) The clinician must determine 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
currently diagnosed hypertension is 
causally related to either period of 
active service (i.e., November 1997 
through November 1998 or from 
February 2003 through September 
2003), or any incident thereof. 

(b) Is it is at least as likely as 
not (50 percent or greater 
probability) that any chronic or 
recurrent upper gastrointestinal 
disease that is present, to include 
GERD, is causally related to his 
period of active service spanning 
November 1997 through November 1998 
or any incident thereof, to include 
his complaints of belching and 
epigastric discomfort in March 1998?  

(c) Alternatively, if the clinician 
provides a negative response to 
question (b), above, s/he should 
determine whether it is it at least 
as likely as not (50 percent or 
greater probability) that the 
veteran's pre-existing, pre-service 
GERD diagnosed in 2002 was 
aggravated by his subsequent period 
of active service from February 2003 
through September 2003.    

(d) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current bilateral 
foot hammertoes of the 5th toes and 
any calluses of the bilateral feet, 
are causally related to either 
period of active service (i.e., 
November 1997 through November 1998 
or from February 2003 through 
September 2003) or any incident 
thereof, to include use of narrow 
boots? 

The clinician(s) is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.   The 
examiner(s) is also requested to provide 
a rationale for any opinion expressed.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If any claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





